Citation Nr: 1638670	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  10-39 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Air Force from July 1977 to May 1985 and from October 2001 to June 2005.  He also had additional service in the Tennessee Army National Guard (ARNG). 

This appeal comes before the Board of Veterans Appeals (Board) from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran was afforded a videoconference hearing in June 2012 before the undersigned Veterans Law Judge.  The transcript is of record.

In July 2014, the Board found that the scope of the Veteran's claim was limited to service connection for PTSD.  Although the record revealed that various mental health diagnoses, he had pursued a separate claim of entitlement to service connection for adjustment disorder with anxiety and depression which was most recently denied in a February 2009 rating decision.  The Veteran did not appeal that decision.  The Board found that the current matter on appeal was limited to service connection for PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board remand the matter to the RO (via the Appeals Management Center (AMC)) for additional development, to include obtaining outstanding records of pertinent VA treatment as well as records from the Social Security Administration (SSA).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for PTSD.  He asserts that he has developed his PTSD as result of stressful events during his period of service.  Based on a review of the claims folder, the Board finds that additional development is needed prior to adjudication of the claim. 

The Veteran has asserted both noncombat and combat related stressors.  He primarily asserts that his current PTSD is a result a stressful event where he was involved in a near miss airplane crash during a training event located near Chattanooga, Tennessee.  August 2008 and June 2010 VA memorandums of formal findings show that the Veteran failed to provide sufficient information needed to corroborate this stressor event associated with his claim for service connection for PTSD.  In the alternative, the Veteran has reported that his current PTSD is the result of combat-related stressful events while he was stationed in Southwest Asia during the Gulf War. 

The Board observes that during the pendency of the appeal, the regulations verification of the in-service stressor events in support of PTSD were amended.  In this regard, 38 C.F.R. §3.304 (f)(3) no longer requires the verification of an in-service stressor if the Veteran was in a location involving "fear of hostile military or terrorist activity."  Such a location is evidenced by awards such as the Iraq Campaign Medal or the Vietnam Service Medal.  In addition, lay testimony alone can be used to establish the occurrence of an in-service stressor in these situations.  The new regulatory provision requires that: (1) A VA psychiatrist or psychologist, or contract equivalent, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD; (2) the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; and (3) the Veteran's symptoms are related to the claimed stressor.  Id.  The liberalizing criteria contained in the new § 3.304(f)(3) will be applied to PTSD service-connection claims that are pending as of the effective date of the regulation (July 13, 2010) and to claims filed on or after this effective date. 

Here, the Veteran's service personnel and treatment records show that he was stationed in Southwest Asia during the Gulf War.  His service personnel records show that he was mobilized for one year with a two year extension, but he was discharged due another medical condition prior to completion of his second year.  A May 2003 service treatment record shows that the Veteran had recently returned from deployment in Persian Gulf.  VA treatment records also show that the Veteran reported that he was stationed in Southwest Asia and he participated in combat-related flight missions, and it was indicated that the Veteran's PTSD symptoms were related to his combat experiences.  See VA mental health treatment records dated in September 2007 and February 2008.

Given past statements made in regard to his combat-related service, and the regulatory changes concerning service connection for PTSD, the Board is of the opinion that a VA examination would be probative to ascertain whether the Veteran's PTSD is a result of a fear or hostile or terrorist activity.  There is no medical opinion of record that is adequate for adjudication purposes, given the scope of the claim on appeal.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Accordingly, the case is REMANDED for the following action:

1. Send a letter to the Veteran informing him of the July 2010 revisions to the regulations pertaining to service connection for PTSD under 38 C.F.R. § 3.304 (f)(3).

2. Obtain any outstanding VA or private pertinent treatment records identified by the Veteran. 

3. Schedule the Veteran for an examination by a VA psychiatrist or psychologist to determine the nature and etiology of claimed PTSD.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed, and all findings should be set forth in detail.

The examiner should review the claims files prior to completing the examination report.  Based on the review of the claims files and examination of the Veteran, the examiner should identify: hether the Veteran currently has PTSD under the diagnostic criteria of DSM-IV; and if so, whether such PTSD is a due at least in part to fear of hostile action during active service. 
The VA examiner should consider and discuss the Veteran's reported history and contentions, as well as, any other pertinent medical nexus evidence of record.  

The rationale for all opinions expressed must be provided. 

4. After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim for service connection for PTSD, in light of all pertinent evidence and legal authority.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the requisite opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




